Exhibit 10.4

SECOND AMENDMENT TO THE

CASH AMERICA INTERNATIONAL, INC.

NONQUALIFIED SAVINGS PLAN

(as amended and restated effective January 1, 2009)

THIS AMENDMENT to the Cash America International, Inc. Nonqualified Savings Plan
(the “Plan”) is made by the Administrative Committee of the Plan (the
“Administrative Committee”).

W I T N E S S E T H :

WHEREAS, Cash America International, Inc. (the “Controlling Company”) maintains
the Plan for the benefit of its eligible employees; and

WHEREAS, Section 10.1 of the Plan provides that the Administrative Committee has
the authority to amend the Plan at any time; and

WHEREAS, the Controlling Company owns all of the currently issued and
outstanding common stock of Enova International, Inc. (“Enova”); and

WHEREAS, Enova intends to establish its own nonqualified savings plan (the
“Enova NSP”); and

WHEREAS, the Administrative Committee desires to amend the Plan to permit a
spinoff of rabbi trust assets and liabilities related to participants’
employment with Enova or any of its subsidiaries from the Plan to the Enova NSP,
and make such other changes as indicated herein;

NOW, THEREFORE, the Plan is hereby amended as follows, effective upon execution
of this Amendment:

1. Section 2.3 is amended in its entirety to read as follows:

2.3 Cessation of Eligibility.

An employee shall cease active participation in the Plan if he ceases to satisfy
the criteria which qualified him as an Eligible Employee, in which case his
Deferral Election and Annual Bonus Election shall not apply to Compensation
earned in any Plan Year during which he does not satisfy the requirements as an
Eligible Employee. An employee shall cease active participation in the Plan upon
his Separation from Service, in which case his Deferral Election and Annual
Bonus Election shall not apply to Compensation payable after Separation from
Service. An employee shall cease active participation in the Plan upon his
transfer to employment with a member of the Controlled Group that is not part of
the Company, but only to the extent that his Deferral Election and Annual Bonus
Election for the year of transfer continue to apply, under a nonqualified
deferred compensation plan sponsored by his new employer, to his Compensation.
Even if his active participation in the Plan ends, an employee shall remain an
inactive Participant in the Plan until the earlier of (i) the date the full
amount of his vested Account (if any) is spilled over and/or distributed from
the Plan, (ii) the date he again becomes an Eligible Employee and recommences
active participation in the Plan, or (iii) the date his Account is transferred
to a successor plan as described in Section 5.8. During the period of time that
an employee is an inactive Participant in the Plan, his vested Account shall
continue to be credited with earnings as provided for in Section 3.7.



--------------------------------------------------------------------------------

2. The last sentence of Section 3.1(a) is amended to read as follows:

Each Account of a Participant shall be maintained until the vested value thereof
has been distributed to or on behalf of such Participant or his Beneficiary or
transferred to a successor plan.

3. Section 3.2(b)(2) is amended in its entirety to read as follows:

(2) Effect of Transfers Between Entities. If a Participant is transferred from
the employment of one entity that is part of the Company to another entity that
is also part of the Company, his Deferral Election and Annual Bonus Election
with the first entity will remain in effect and will apply to his Compensation
from the second entity until terminated as set forth in subsection (1) above. If
a Participant is transferred from employment with the Company to the employment
of a member of the Controlled Group that does not participate in either the Plan
or another nonqualified deferred compensation plan, then his Deferral Election
and Annual Bonus Election will remain in effect and will apply to his
Compensation earned for the Plan Year during which the transfer occurs, and will
be automatically cancelled as of the end of such Plan Year. If a Participant is
transferred from employment with the Company to the employment of a member of
the Controlled Group that does not participate in the Plan but maintains another
nonqualified deferred compensation plan, then his Deferral Election and Annual
Bonus Election will remain in effect under the Plan and will apply to his
Compensation earned for the Plan Year during which the transfer occurs, but only
to the extent that his Deferral Election and Annual Bonus Election for the year
of transfer do not continue to apply, under a nonqualified deferred compensation
plan sponsored by his new employer, to his Compensation; such Deferral Election
and Annual Bonus Election will be automatically cancelled as of the end of such
Plan Year. If a Participant is transferred to employment with the Company from
employment with a member of the Controlled Group that does not participate in
the Plan but maintains another nonqualified deferred compensation plan, then
(i) his deferral election(s) under such other plan will transfer to, and be
deemed as, a Deferral Election and/or Annual Bonus Election (as applicable)
under the Plan with respect to his Compensation earned after such transfer; and
(ii) the timing and form of payment that applied to deferrals made pursuant to
such transferred Deferral Election and/or Annual Bonus Election under such other
plan will transfer to the Plan and apply to deferrals made pursuant to such
transferred Deferral Election and/or Annual Bonus Election, subject to
modification pursuant to the terms of Section 5.2(c).

4. Section 3.4 is amended in its entirety to read as follows:

(a) Matching Contributions.

As of the end of each payroll period (or such other date or time as the
Administrative Committee, in its sole discretion, determines from time to time),
the Administrative Committee shall credit to each Participant’s Account for such
payroll period a Matching Contribution equal to 50 percent of the Participant’s
Matching Compensation deferred

 

2



--------------------------------------------------------------------------------

under the Plan for such payroll period, up to 5 percent of such Participant’s
Matching Compensation; provided, the total amount of Matching Contributions
credited to such Participant’s Account for any payroll period shall not exceed
2.5 percent of such Participant’s Matching Compensation for such payroll period.

5. Section 5.5 is amended in its entirety to read as follows:

5.5 Offset of Benefit by Amounts Owed to the Company.

Notwithstanding anything in the Plan to the contrary, the Administrative
Committee may, in its sole discretion, offset any payment or payments of the
Post-409A Account to a Participant or Beneficiary under the Plan by any amount
owed by such Participant or Beneficiary (whether or not such obligation is
related to the Plan) to a member of the Controlled Group. Notwithstanding the
foregoing, no such offset will apply before the Post-409A Account is otherwise
payable to the Participant or Beneficiary under the Plan, unless the following
requirements are met: (i) the debt owed was incurred in the ordinary course of
the service relationship between the Participant and the Controlled Group,
(ii) the entire amount of offset to which this sentence and similar provisions
in other nonqualified deferred compensation plans of Controlled Group members
applies in a single taxable year does not exceed $5,000, (iii) the offset occurs
at the same time and in the same amount as the debt otherwise would have been
due and collected from the Participant or Beneficiary, and (iv) in the case of a
Participant who is a Key Employee on the date he Separates from Service, the
offset does not occur within six months after the date the Participant Separates
from Service.

6. Section 5.6(b) is amended in its entirety to read as follows:

(b) Amounts Payable Only if Account is in Pay Status. If the whole or any part
of any Participant’s or Beneficiary’s Post-409A Account hereunder is subject to
any taxes which the Company shall be required to pay or withhold at the time the
Post-409A Account becomes payable hereunder, the Company shall have the full
power and authority to withhold and pay such tax out of any monies or other
property that the Company holds for the account of the Participant or
Beneficiary, excluding, except as provided in this Section, any portion of the
Participant’s Post-409A Account that is not then payable or other deferrals of
compensation under a plan maintained by a member of the Controlled Group that
are subject to Code Section 409A and are not then payable.

7. A new Section 5.8 is added to the Plan to read as follows:

5.8 Transfers to Successor Plans

The Administrative Committee, in its sole discretion, may cause the Plan to
transfer to another nonqualified deferred compensation plan (in connection with
a spin-off, change in control, disaffiliation or similar transaction, or in
connection with the establishment of a separate nonqualified deferred
compensation plan by a member of the Controlled Group) all or part of the
liabilities associated with Accounts maintained under the Plan, subject to such
rules and requirements as the Administrative Committee may deem appropriate. Any
such transfer will be made, and Accounts will be administered following such
transfer, in accordance with the terms of the Code (including, without
limitation, Code Section 409A). Upon the effectiveness of

 

3



--------------------------------------------------------------------------------

any such transfer, the Plan will have no further responsibility or liability
with respect to the transferred liabilities. In connection with such transfer,
assets may be transferred from the Trust to a successor rabbi trust established
for the successor nonqualified plan if permitted by the Controlling Company.

8. Section 8.2 is amended in its entirety to read as follows:

8.2 Trust.

The Company may transfer all or any portion of the funds necessary to fund
benefits accrued hereunder to the Trustee to be held and administered by the
Trustee pursuant to the terms of the Trust Agreement. To the extent provided in
the Trust Agreement and subject to Section 5.8, each transfer into the Trust
Fund shall be irrevocable as long as the Company has any liability or
obligations under the Plan to pay benefits, such that the Trust property is in
no way subject to use by the Company; provided, it is the intent of the Company
that the assets held by the Trust are and shall remain at all times subject to
the claims of the general creditors of the Company. No Participant or
Beneficiary shall have any interest in the assets held by the Trust or in the
general assets of the Company other than as a general, unsecured creditor.
Accordingly, the Company shall not grant a security interest in the assets held
by the Trust in favor of the Participants, Beneficiaries or any creditor.

9. Except as specified herein, the Plan will remain in full force and effect.

IN WITNESS WHEREOF, the Controlling Company has caused its duly authorized
officer to execute this Amendment on the date written below.

 

CASH AMERICA INTERNATIONAL, INC. By:   /s/ Curtis Linscott Name:   J. Curtis
Linscott Title:   Executive Vice President Date:   June 28, 2012

 

4